Order entered September 14, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00417-CV

          KURT W. THOMPSON AND KAY ALYSON THOMPSON, Appellants

                                                  V.

                        FLORIDA WOOD TREATERS, INC., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-14993

                                              ORDER
       We GRANT appellants’ September 11, 2015 unopposed motion for 11 minute extension

of time to file brief and ORDER the brief tendered to the Clerk of the Court September 10, 2015

filed as of the date of this order. Appellee shall file its brief no later than October 14, 2015.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE